DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s preliminary amendment filed on 6/8/2020.
Claims 11-20 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,756,862 B2 in view of Noh et al. (US 9,967,079 B2; hereafter Noh). 

With respect to claim 11, claim 1 of Issued US Patent 10,756,862 B2 discloses a method for controlling a Sounding Reference Signal (SRS) transmission in a wireless access system supporting a Machine Type Communication (MTC), the method is performed by an MTC User Equipment (MTC UE) and comprising: (Lines 1-5)
Lines 6-7)
configuring the SRS based on the information about the SRS; (Lines 8-9)
transmitting a Physical Uplink Shared Channel (PUSCH) repeatedly in a subframe of index n and a subframe of index n+1 on a configured PUSCH subband; and (Lines 10-12)
transmitting the SRS on a configured SRS subband in the subframe of index n based on the configured SRS subband  being identical to the configured PUSCH subband in a frequency domain. (Lines 13-16)

Pending claim 11 discloses a base station performing the method (changed from an MTC UE performing the method).
Pending claim 11 discloses transmitting a higher-layer signal (changed from receiving a higher-layer signal).
Pending claim 11 discloses receiving a PUSCH (changed from transmitting a PUSCH).
Pending claim 11 discloses receiving the SRS on a configured SRS subband (changed from transmitting the SRS on a configured SRS).
Pending claim 11 discloses wherein the SRS is configured based on the information (changed from configuring the SRS based on the information about the SRS).

Noh teaches that a base station receives configured signals (column 1, line 53 – column 2, line 20, see the SRS transmission) from a UE (S1140 in FIG. 11; 1210, 1220, 1230 in FIG. 12; column 19, line 65 – column 20, line 15).  Thus, it would have been obvious to one of ordinary 

With respect to claim 12, claim 2 of Issued US Patent 10,756,862 B2 discloses the method according to claim 1, wherein the higher-layer signal further includes subband information indicating the SRS subband in which the SRS is to be transmitted. (Lines 1-3)

Pending claim 12 discloses the SRS is to be received (changed from the SRS is to be transmitted).

Noh teaches that a base station receives configured signals (column 1, line 53 – column 2, line 20, see the SRS transmission) from a UE (S1140 in FIG. 11; 1210, 1220, 1230 in FIG. 12; column 19, line 65 – column 20, line 15).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the issued claims to recited a base station receiving the SRS and SRS subband signals as shown in Noh to produce an expected result.

With respect to claim 13, claim 3 of Issued US Patent 10,756,862 B2 discloses the method according to claim 1, wherein the SRS is transmitted sequentially in units of one physical resource block (PRB). (Lines 1-3)



Noh teaches that a base station receives configured signals (column 1, line 53 – column 2, line 20, see the SRS transmission) from a UE (S1140 in FIG. 11; 1210, 1220, 1230 in FIG. 12; column 19, line 65 – column 20, line 15).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the issued claims to recited a base station receiving the SRS and SRS subband signals as shown in Noh to produce an expected result.

With respect to claim 14, claim 4 of Issued US Patent 10,756,862 B2 discloses the method according to claim 1, wherein the SRS is repeatedly transmitted a predetermined number of times. (Lines 1-3)

Pending claim 14 discloses the SRS is repeatedly received (changed from the SRS is repeatedly transmitted).

Noh teaches that a base station receives configured signals (column 1, line 53 – column 2, line 20, see the SRS transmission) from a UE (S1140 in FIG. 11; 1210, 1220, 1230 in FIG. 12; column 19, line 65 – column 20, line 15).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the issued claims to recited a base station receiving the SRS and SRS subband signals as shown in Noh to produce an expected result.


With respect to claim 15, claim 5 of Issued US Patent 10,756,862 B2 discloses wherein the SRS in the subframe of index n is not transmitted based on the configured SRS subband being different from the configured PUSCH subband in the frequency domain. (Lines 1-4)

Pending claim 15 discloses not received based on the configured (changed from not transmitted based on the configured).

Noh teaches that a base station receives configured signals (column 1, line 53 – column 2, line 20, see the SRS transmission) from a UE (S1140 in FIG. 11; 1210, 1220, 1230 in FIG. 12; column 19, line 65 – column 20, line 15).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the issued claims to recited a base station receiving the SRS and SRS subband signals as shown in Noh to produce an expected result.

With respect to claim 16, claim 6 of Issued US Patent 10,756,862 B2 discloses a Machine Type Communication (MTC) User Equipment (UE) for controlling a Sounding Reference Signal (SRS) transmission in a wireless access system supporting an MTC, the MTC VE comprising:  (Lines 1-4)
a transmitter; a receiver; and a processor, operatively coupled to the transmitter and the receiver, wherein the processor:  (Lines 5-9)
Lines 10-12)
configures the SRS based on the information about the SRS, (Lines 13-14)
controls the transmitter to transmit a Physical Uplink Shared Channel (PUSCH) repeatedly in a subframe of index n and a subframe of index n+1 on a configured PUSCH band, and (Lines 15-18)
controls the transmitter to transmit the SRS on a configured SRS subband in the subframe of index n  based on the configured SRS subband being identical to the configured PUSCH subband in a frequency domain. (Lines 19-23)

Pending claim 16 discloses a base station embodiment (changed from a MTC UE embodiment).
Pending claim 16 discloses the transmitter to transmit a higher-layer signal (changed from a receiver to receive a higher-layer signal).
Pending claim 16 discloses the receiver to receive a PUSCH (changed from the transmitter to transmit a PUSCH).
Pending claim 16 discloses the receiver to receive the SRS (changed from the transmitter to transmit the SRS).
Pending claim 16 discloses wherein the SRS is configured based on the information (changed from configures the SRS based on the information about the SRS).

column 1, line 53 – column 2, line 20, see the SRS transmission) from a UE (S1140 in FIG. 11; 1210, 1220, 1230 in FIG. 12; column 19, line 65 – column 20, line 15).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the issued claims to recited a base station receiving the SRS and SRS subband signals as shown in Noh to produce an expected result.

With respect to claim 17, claim 7 of Issued US Patent 10,756,862 B2 discloses the MTC UE according to claim 6, wherein the higher-layer signal further includes subband information indicating the SRS subband in which the SRS is to be transmitted. (Lines 1-4)

Pending claim 17 discloses the SRS is to be received (changed from the SRS is to be transmitted).

Noh teaches that a base station receives configured signals (column 1, line 53 – column 2, line 20, see the SRS transmission) from a UE (S1140 in FIG. 11; 1210, 1220, 1230 in FIG. 12; column 19, line 65 – column 20, line 15).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the issued claims to recited a base station receiving the SRS and SRS subband signals as shown in Noh to produce an expected result.


With respect to claim 18, claim 8 of Issued US Patent 10,756,862 B2 discloses the MTC UE according to claim 6, wherein the SRS is transmitted sequentially in units of one physical resource block (PRB). (Lines 1-3)

Pending claim 18 discloses the SRS is received (changed from the SRS is transmitted).

Noh teaches that a base station receives configured signals (column 1, line 53 – column 2, line 20, see the SRS transmission) from a UE (S1140 in FIG. 11; 1210, 1220, 1230 in FIG. 12; column 19, line 65 – column 20, line 15).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the issued claims to recited a base station receiving the SRS and SRS subband signals as shown in Noh to produce an expected result.

With respect to claim 19, claim 9 of Issued US Patent 10,756,862 B2 discloses the MTC UE according to claim 6, wherein the SRS is repeatedly transmitted a predetermined number of times. (Lines 1-2)

Pending claim 19 discloses the SRS is repeatedly received (changed from the SRS is repeatedly transmitted).

Noh teaches that a base station receives configured signals (column 1, line 53 – column 2, line 20, see the SRS transmission) from a UE (S1140 in FIG. 11; 1210, 1220, 1230 in FIG. 12; column 19, line 65 – column 20, line 15).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the issued claims to recited a base station receiving the SRS and SRS subband signals as shown in Noh to produce an expected result.

With respect to claim 20, claim 10 of Issued US Patent 10,756,862 B2 discloses wherein the SRS in the subframe of index n is not transmitted based on the configured SRS subband being different from the configured PUSCH subband in the frequency domain (Lines 1-4)

Pending claim 20 discloses not received based on the configured (changed from not transmitted based on the configured).

Noh teaches that a base station receives configured signals (column 1, line 53 – column 2, line 20, see the SRS transmission) from a UE (S1140 in FIG. 11; 1210, 1220, 1230 in FIG. 12; column 19, line 65 – column 20, line 15).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the issued claims to recited a base station receiving the SRS and SRS subband signals as shown in Noh to produce an expected result.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        October 22, 2021